Citation Nr: 1001568	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to February 
1994 and from November 2004 to November 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision from 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a hearing at the RO before the 
undersigned in November 2009.  A transcript of the proceeding 
is of record.  At that hearing, the Veteran's representative 
clarified that the Veteran was seeking service connection for 
a cervical spine disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA spine examination was conducted in July 1998.  
Degenerative disc disease of the cervical spine was 
diagnosed.  

While serving in Iraq in October 2005, during her second 
period of service, the Veteran was riding in a convoy and her 
vehicle struck an improvised explosive device (IED).  Service 
treatment records note that she struck her right knee on the 
metal frame of her Humvee.  She is in receipt of service 
connection for right knee disabilities.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A preexisting injury or disease is aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

A VA examination with opinion regarding whether the Veteran's 
cervical spine disability was either caused or aggravated by 
service, particularly the October 2005 IED explosion, is 
needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
examination by an appropriate specialist 
to assess the current nature of her 
cervical spine disability.  The claims 
folder, and a copy of this remand, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed. The examiner should 
determine whether the Veteran has a 
current cervical spine disability and, if 
so, provide opinions on the following:

(a) Whether the Veteran clearly and 
unmistakably had a cervical spine 
disability prior to beginning her active 
service in November 2004.

(b) If any current cervical spine 
disability is determined to have clearly 
and unmistakably preexisted her entry into 
service in November 2004, whether it is at 
least as likely as not (50 percent or 
greater probability) that the cervical 
spine disability shown prior to service 
underwent a permanent increase in 
underlying pathology, as opposed to a mere 
temporary increase in symptomatology, 
during or as a result of the Veteran's 
service.

(c) If so, was the permanent increase in 
the underlying pathology due to normal 
progression of the disorder?  (Note: 
aggravation connotes a permanent worsening 
above the base level of disability, not 
merely acute and transitory increases in 
symptoms or complaints.)

(d) Address and discuss whether the 
Veteran's current cervical spine 
disability either had its onset or was 
aggravated by the October 2005 IED 
explosion in service.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and her representative a 
supplemental statement of the case 
regarding entitlement to a cervical spine 
disability and provide an appropriate time 
to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

